Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 23-42 are allowed because although the prior suggests to optimize MgCl2 concentration in pre-amplification, yet at the least the Specification demonstrates that 6-10mM MgCl2 in both the multiplex pre-amplification and the PCR-flap “produced substantially better signal” (see pg. 38, ll. 11-18).  Specifically, CHEN (US 2011/0287424) teaches to perform multiplex pre-amplification followed by methylation specific CastPCR (Title, Abstract and Figs. 1, 7 & 10-11).  In fact, CHEN points to pre-amplification process known as “booster” (para. 0141), which is taught by GERDES (US 2003/0224437).  GERDES states that “[e]ach multiplexed reaction for each different specimen type must be optimized for MgCl2 concentration and ratio to the deoxynucleotide concentration, KCI concentration, Taq polymerase concentration, thermal cycling extension and annealing times, and annealing temperatures” (para. 0012).  However, the instant Specification states that “[s]urprisingly, the PCR-flap assay buffer having relatively high Mg++ and low KCl (7.5 mM 0.8 mM, respectively), when used in the PCR pre-amplification, gave better results [Fig. 7] than use of a traditional PCR buffer having lower Mg++ and much higher KCl concentration (1.5mM and 50 mM, respectively)” (pg. 46, l. 23 – pg. 47, l. 1).   These results are seen below (Fig. 7):

    PNG
    media_image1.png
    724
    1042
    media_image1.png
    Greyscale

Even if the Office were to provide evidence that pre-amplification (“headstart”) and PCR-flap was obvious (see e.g., US 2012/0122105, Example 1), yet the Specification provides convincing evidence that such high levels of MgCl2 in both the multiplex pre-amplification and the PCR-flap yielded unexpected results for methylation detection when compared to MgCl2 amount in traditional PCR buffer.  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 23-42 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637